DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “8” has been used to designate both “connecting cylinder” and “connecting syringe” on Page 23 line 16.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the altered size and shape of the spherical end to alter bending angle and the specific interaction between the spherical end, hemispherical groove, first and second connectors must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Element 35 in Figure 1 isn't accurately pointing out the limiting slot.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Page 19, line 10 "press" should read "pressed".
Page 23, lines 5 “against with each other” should read “against each other”.
Page 24 line 1 “and bendably fixed” should read “and be bendably fixed”.
Page 27 line 5 “protective ne net” should read “protective net”.  
Appropriate correction is required.

Claim Objections
Claim 7 objected to because of the following informalities:  “bending angle" should read "the bending angle".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, line 2, 3, 5, 6, and 7 all state “the support rod” though prior to this multiple rods were claimed. It is unclear which rod is being referenced here as they are not labelled first and second rod. For the sake of compact prosecution, it is assumed that any of the support rods can be applied here and so the phrase “the support rod” is being read as “any of the support rods” as this is a general functionality for all the potential support rods.
Regarding Claim 5, line 1 and 3 recite “the support rod” without reference to which support rod. For the sake of compact prosecution, “the support rod” of line 1 will be read as 
Claim 5 also recites “a supporting structure” in line 6 of the claim, which is unclear as “a supporting structure” was also claimed in claim 1. It is unclear if this is the same or different supporting structure as Claim 1. For the sake of compact prosecution it will be interpreted as the same supporting structure.
Regarding Claim 6, line 2 and 4 both recite “the support rod” and it is unclear as to which support rod is being referenced. For the sake of compact prosecution “the support rod” of line 2 and 4 will be read as “the second support rod” as it contains the hemispherical groove.
Regarding Claim 7, line 2 recites “the supporting structure” and it is unclear as to which supporting structure is being referenced. For the sake of compact prosecution it will be assumed to be the same as “the supporting structure” in claim 1.
Regarding Claim 8, line 2 claims the spherical end to be in the shape of an ellipsoid and that it is possible to deform the shape of the spherical end. The definition of an ellipsoid is “a three-dimensional figure whose plane sections are ellipses or circles”. While a sphere does apply to this definition, the deformation of the shape to anything other than a sphere would be in direct opposition of the label “spherical end”. For the sake of compact prosecution and for clarity, the claim will be altered and interpreted as the bending angle being adjustable by altering the size of the spherical end. By eliminating the shape alteration and the mention of an ellipsoid, the claim is clarified and avoids impossibilities.
Claim 9, lines 5 and 6 list “the support rod” but it is unclear as to which rods are being referenced. For the sake of compact prosecution “the support rod” of line 5 and 6 is being considered “the first support rod” which would be the rod with the spherical end. This would have the connecting cylinder fixed to the first connector on the second support rod, and then surrounding the joint including the spherical end and extending past the spherical end to then surround the first support rod.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to anatomical structures:
In Claim 1, applicant positively recites part of a human, i.e. “all fixed on a vertebral body” and “located on the same side of a spine”.
In Claim 2, applicant positively recites part of a human, i.e. “installed on both sides of the spine”.
In Claim 3, applicant positively recites part of a human, i.e. “arranged along the extension direction of the spine”.
In Claim 4, applicant positively recites part of a human, i.e. “is fixed to the vertebral body by setting the fixing joint” and “screwed into the vertebral body”.
the spine”.
Thus Claims 1-10 include a human within their scope and are non-statutory.
A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited but exclusive property right in a human being is prohibited by the Constitution. In re Wakefield, 422 F .2d 897, 164 USPQ 636 (CCPA 1970).
Applicant is suggested to rewrite anatomical structures with functional language using terms such as “adapted to” or “configured for” in order to overcome 35 U.S.C. 101 rejections. For example: (Claim 1, line 3) … are all configured to be fixed on a vertebral body…

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marik et al (US Patent Application Publication 20100262187 A1) hereinafter referred to as Marik.
Claim 1, Marik discloses a bionic artificial spinal joint (Figure 1 shows the spinal joint), characterized in that the spinal joint includes a plurality of fixing units (Figure 1, shows two pedicle screws with u-shaped receiver heads as is discussed in section [0015]);
the fixing units are all fixed on a vertebral body (Figure 1, elements 16 and 18 are bone screws attached to the vertebrae 20 and 22);
at least two fixing units (Figure 1 shows two such fixing joints) located on the same side of a spine (Section [0026] discusses placing the system of two fixing joints on either the left or right side of the spinal column) are arranged along the extension direction of the spine and fixed in sequence (Figure 1 shows this orientation and Figures 2 and 3 show the flexion and extension);
sufficient force can be borne between two fixing units adjacent and fixed to each other (sufficient force can be withstood as is discussed in sections [0024] and [0025] where compressive force is mentioned and dampened by a resilient element 28), and a supporting structure formed by the two fixing units can be bent appropriately (The motion between Figures 2 and 3 show the appropriate bending).
Regarding Claim 2, Marik discloses the spinal joint (Figure 1 shows the spinal joint), wherein the fixing units (Figure 1, shows two pedicle screws with u-shaped receiver heads as is discussed in section [0015]) are symmetrically installed on both sides of the spine (Section [0026] discusses placing a second set of fixing joints on the other side of the spinal column to feature two sets of bilaterally placed elements).
Regarding Claim 3, Marik discloses the spinal joint (Figure 1 shows the spinal joint), wherein the fixing units (Figure 1, shows two pedicle screws with u-shaped receiver heads as is 
the support rods are arranged along the extension direction of the spine (As can be seen in Figure 1, the rods extend along the extension direction), and the support rods on two adjacent fixing units abut against each other (the rods meet at the joint portion of element 11 to abut against each other as can be seen in Figure 1), so that sufficient force can be borne between the two adjacent fixing units (sufficient force can be withstood as is discussed in sections [0024] and [0025] where compressive force is mentioned and dampened by a resilient element 28).
Regarding Claim 4, Marik discloses the spinal joint (Figure 1 shows the spinal joint), wherein:
a fixing joint (the u-shaped receiver as mentioned in Section [0015] can be seen in Figure 1) is sleeved on any of the support rods (Figure 1 shows elements 24 and 30 which are the rods which extend from the joint to be affixed with the fixing joints);
any of the support rods are fixed to the vertebral body by setting the fixing joint (the anchors of element 16 and 18 as seen in Figure 1 are fixed into the vertebral body)
preferably, any of the support rods pass through the fixing joint (Figure 1, element 24 can be seen to extend through the u-shaped receiver and section [0015] discusses the receiver being able to receive the end member of the connecting element therethrough);
any of the support rods can slide back and forth in the fixing joint along an axis of any of the support rods (as can be seen in Figure 1, if the set screw element was not placed the posts 
the fixing joint can also be fixed to any of the support rods (Figure 2 shows the upper fixing joint being moved away from the joint with the post remaining stably in the receiver due to the tightened set screw);
preferably, the fixing joint is provided with a pedicle screw (Section [0015] mentions that the bone screw could be a pedicle screw) that can be screwed into the vertebral body.
Regarding Claim 5, Marik discloses the spinal joint (Figure 1 shows the spinal joint), wherein:
a spherical end (Figure 1, element 26 is the first articulation surface and is spherical as discussed in section [0022]) is provided at one end of the first support rod (Figure 1 element 24 shows the end member which is the support rod for the portion with the spherical end);
a hemispherical groove (Figure 1, element 32 is the second articulation surface and is hemispherical as is mentioned in [0022]) for accommodating the spherical end is provided at the other end of the second support rod (Figure 1 element 30 is the support rod for the hemispherical groove that receives the spherical end);
by arranging the spherical end and the hemispherical groove, a supporting structure (Figure 1, element 11 contains the joint which is the combination of the spherical end and the hemispherical groove) formed by two adjacent fixing units can be bent appropriately while bearing sufficient force (Figures 1 through 3 show the joint in various levels of bending and sufficient force can be withstood as is discussed in sections [0024] and [0025] where compressive force is mentioned and dampened by a resilient element 28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Marik et al (US Patent Application Publication 20100262187 A1) hereinafter referred to as Marik as applied to claims 1-5 above, and further in view of Castellvi et al (US Patent Application Publication 20080195208 A1) hereinafter referred to as Castellvi and Bruneau et al (US Patent 7776075 B2) hereinafter referred to as Bruneau.
Regarding Claim 6, Marik discloses the spinal joint (Figure 1 shows the spinal joint), wherein the support rods (Figure 1 shows elements 24 and 30 which are the rods which extend from the joint to be affixed with the fixing joints), have the hemispherical groove (Figure 1, 
Marik fails to disclose a first connector which corresponds to a second connector on the connecting cylinder which is sleeved on the first support rod. He also fails to disclose the connecting cylinder wrapping around the spherical end and the first and second connectors fixing to each other to create fixation between the two rods and therefore fixing units.
Castellvi teaches a first connector (Figure 8, element 254 are male threads to screw onto the connecting cylinder as further mentioned in Section [0056]) is provided behind the hemispherical groove (Figure 8, element 250 is the hemispherical groove);
a connecting cylinder (Figure 8, element 234 is the cylinder) is sleeved on the support rod (Figure 9, element 230 is the support rod that the connecting cylinder is sleeved onto), and the connecting cylinder can be wrapped around the outside of the joint (Figure 9 shows the connecting cylinder wrapped around the joint), and a second connector (Figure 8, element 298 shows the female matching threads for the first connector) that matches with the first connector is provided on the connecting cylinder;
the second connector of the connecting cylinder is fixed to the first connector on the adjacent support rod, so that two adjacent fixing units are fixed to each other (Figure 9 shows the fixation of the connecting cylinder to both the support rods which allow the fixation of the fixing units).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Marik to provide a connector, wherein the connector has both a small and large opening, a first and second connector, and a gap between the smaller opening and the rod to allow angled bending as taught by Castellvi, and wherein the connector is flexible as taught by Bruneau, as such a connector would provide protection to the joint of primary reference while accommodating the needs of the primary reference in terms of motion and overall functionality.
Regarding Claim 7, Marik discloses the spinal joint (Figure 1 shows the spinal joint) wherein the bending angle (the amount of bending allowed as seen in Figures 1-3) of the supporting structure formed by the two fixing units (Figure 1 shows the joint of the spherical end and hemispherical groove) fixed to each other can be adjusted (Section [0022] discusses the alteration of the radius of the first and second articulation surfaces with respect to one another which would alter the size. This change in size of the articulating surfaces would affect the bending of the joint).
Claim 8, Marik discloses the spinal joint (Figure 1 shows the spinal joint), wherein the spherical end (Figure 1 shows element 26 shows the spherical end), and the bending angle is adjusted by setting the size of the spherical end (Section [0022] discusses the alteration of the radius of the first and second articulation surfaces with respect to one another which would alter the size. This change in size of the articulating surfaces would affect the bending of the joint).
Regarding Claim 9, Marik discloses the spinal joint (Figure 1 shows the spinal joint).
Castellvi teaches the connecting cylinder (Figure 8, element 234 is the cylinder) is provided with a large open end (Figure 7A shows element 292 which is a bore that runs through the cylinder and Figure 8 shows the large open end on the side of the first and second connectors elements 254 and 298) and a small open end (Figure 7B shows element 292 which is a bore that runs through the cylinder and Figure 8 shows the small open end on the opposite side of the first and second connectors elements 254 and 298),
the second connector is arranged on the large open end (Figure 8 shows element 298 on the large open end),
the small open end (Figure 9 shows the small open end surrounding the support rod) is sleeved on the outside of the first support rod (Figure 9, element 230 shows the support rod), and the bending angle is adjusted by setting a gap between the support rod and the small open end (Figures 10, 11, and 13 shows the movement of the support rod due to the gap as seen in Figure 9 between the rod and the small open end).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Marik et al (US Patent Application Publication 20100262187 A1) hereinafter referred to as Marik as applied to claims 1-5 above, and further in view of Aranibar (US Patent 9526533 B2).
Regarding Claim 10, Marik discloses the spinal joint (Figure 1 shows the spinal joint).
Marik fails to disclose an outwardly convex fish scale or shingled hard protective net is arranged between the fixing units symmetrically installed on both sides of the spine.
Aranibar teaches a spinal joint wherein an outwardly convex fish scale or shingled hard protective net (Figure 8 shows a multiple section bendable protective net 102 with shingle-like features) is arranged between the fixing units symmetrically installed on both sides of the spine (Figure 4 shows the location of the net being place between sets of fixing units symmetrically installed on either side of the spine and can be applied to the same embodiment as Figure 8). Aranibar supports this in Col 3, lines 25-32 which discuss the benefits including the net protecting the spine after surgery and also providing additional stabilization.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Marik to include this protective net as taught by Aranibar, which does not disrupt functionality, but does provide protection for a sensitive area of the spine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY STIKLICKAS whose telephone number is (571)272-1794.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.S./Examiner, Art Unit 3773                                                                                                                                                                                                        




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773